Citation Nr: 1606637	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  13-03 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to July 17, 2012 and in excess of 50 percent thereafter.

4.  Entitlement to a total rating for individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to August 1983, May 1984 to June 1984, and from April 1985 to April 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and August 2010 rating decisions of the Department of Veterans Affairs Regional Office in Montgomery, Alabama. 

The June 2010 rating decision denied service connection for a low back disorder, erectile dysfunction, and entitlement to TDIU.  In the August 2010 rating decision, the agency of original jurisdiction (AOJ) granted service connection for PTSD and assigned a 30 percent evaluation, effective September 4, 2007.  In an October 2012 rating decision, the Veteran's PTSD rating was increased to 50 percent disabling, effective July 17, 2012.  As these are not the highest ratings available for this disability, the appeal continued. AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  In a February 2015 rating decision, the RO granted the Veteran a 100 percent evaluation from August 20, 2007 to December 1, 2007 due to hospitalization.  

In November 2015, the Veteran presented testimony in a Board hearing via videoconference. A copy of the transcript has been associated with the electronic claims folder. 

In October 2013, the Veteran filed a supplemental claim of service connection for an anxiety disorder.  This claim has not been adjudicated by the agency of original jurisdiction.  The issue is therefore referred to the agency of original jurisdiction for appropriate action. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's claim of service connection for a low back disorder, remand is necessary to obtain an adequate VA opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion; rather, supporting explanation must be provided.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  The Veteran was afforded a VA examination in May 2010.  The examiner opined that it was less likely as not that the diagnosed back disorders were the result of his injuries sustained in an in-service November 1986 motor vehicle accident.  However, no rationale was provided to support this opinion.  Therefore, remand is required to obtain an adequate VA opinion with a supporting rationale.  

With regard to the Veteran's claim of service connection for erectile dysfunction, remand is necessary to obtain a VA opinion.  VA's duty to assist includes obtaining a medical examination and opinion when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The RO did not provide the veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  Here, treatment records show a diagnosis of erectile dysfunction.  The Veteran is service-connected for PTSD.  The Veteran claims that this disorder is secondary to his service-connected PTSD, including the medication he takes to treat his PTSD.  As the Veteran has not been afforded a VA examination, remand is necessary to obtain an opinion regarding the etiology of his erectile dysfunction prior to adjudicating this claim.  

With regard to the Veteran's claim for an increased rating for his PTSD, remand is required for an updated examination.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Veteran was last afforded an examination in September 2014.  At the November 2015 Board hearing, the Veteran testified that his symptoms have worsened, citing increased isolation, panic attacks, irritability, and suicidal ideations.   Therefore, an examination to determine the current severity of his PTSD is necessary. 

Finally, as to the TDIU, this claim is inextricably intertwined with the issues being remanded herein.  Additionally, the Board finds that the Veteran should be afforded a social and industrial survey to assess the effect and combined effects of his service-connected disabilities on his employability.  Finally, the Veteran has testified that he was denied VA Vocational Rehabilitation benefits.  Any such relevant Voc Rehab folder shall be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the virtual claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2.  Obtain any VA Vocational Rehabilitation folder or documents.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, obtain a VA examination to determine the etiology of the Veteran's low back disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit a full history from the Veteran regarding his lumbar spine symptoms.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to factual matters of which he had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent probability or more) that each diagnosed lumbar spine disorder had its onset in service, or is otherwise related to the Veteran's military service.  The examiner must address the following:  1) the in-service motor vehicle accident in November 1986; 2) the October 1988 STR noting a three year history of low back pain which was worse since the 1986 motor vehicle accident; and 3) the 2010 VA examination.

5.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of his erectile dysfunction. The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to factual matters of which he had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether the Veteran's erectile dysfunction is at least as likely as not (50 percent or greater probability) caused or aggravated by his service-connected PTSD, to include the medications the Veteran takes for that disability.  

6.  After any additional records are associated with the claims file, schedule the Veteran for a VA psychiatric examination to determine the severity of his service-connected PTSD. The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner should describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected PTSD. The examiner must comment on the severity of the PTSD and report all signs and symptoms necessary for evaluating the disability under the rating criteria as indicated by the relevant Disability Benefits Questionnaire (DBQ).

In providing an opinion as to social and occupational impairment caused by the Veteran's PTSD, the examiner must consider the record in its entirely, including but not limited to the findings of the March 2013 private evaluation by J.L., the May 2014 mental disorders disability benefits questionnaire (DBQ) by N.A., Ph.D., and the September 2014 VA PTSD DBQ.  

7.  After any additional records are associated with the claims file, a social and industrial survey must be obtained to ascertain the Veteran's social interactions and work or work-like functioning.  The evidence of record must be made available to and reviewed by the individual conducting the survey.  The report from this survey must include comments on the Veteran's day to day functioning and the degree of social and industrial impairment which the Veteran experiences as a result of his service-connected disabilities.  Information must be sought from current or recent employers regarding any work impairments and reasons for any cessation of work or quitting or firing.  The surveyor is not limited to the foregoing instructions, but the individual conducting the survey may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities of his service-connected disabilities.  All opinions expressed should be accompanied by a supporting explanation.

The examiner must interview the Veteran as to his education, training, and work history.  The examiner must provide opinions as to the functional impairments caused by the service-connected disabilities with regard to his ability to perform tasks, including sedentary and physical tasks, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.

8.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

10.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

